Citation Nr: 0531838	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-13 217	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
exposure to herbicides.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that a statement from the veteran dated in 
October 2003 indicates his desire to file a claim for service 
connection for post-traumatic stress disorder (PTSD).  This 
claim is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Peripheral neuropathy of the upper and lower extremities 
was not present in service or for many years thereafter, and 
is not shown to be due to service, including inservice 
exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred during active service to 
include exposure to Agent Orange or other herbicides.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
February 2002 that told him what was necessary for his claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal and the statement of the case (SOC), he was 
provided with specific information as to why his claims 
seeking service connection for peripheral neuropathy were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit or identify any 
evidence that might be related to his claim.  In addition, he 
was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the May 2004 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is any additional 
evidence available to help support his claim for service 
connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Notwithstanding the absence of any evidence of 
disease during service, certain specified chronic diseases, 
to include organic diseases of the nervous system, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
such service.  38 C.F.R. §§ 3.307, 3.309.  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that his peripheral neuropathy should 
be presumed service-connected as a result of exposure to 
Agent Orange while in the Republic of Vietnam.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  With respect to 
acute or subacute peripheral neuropathy, the regulations 
require that the disability become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).  The medical 
evidence does not show that the veteran's peripheral 
neuropathy began in service or was first manifested within 
one year of exposure.  The service medical records are silent 
with respect to any complaints of neuropathy or any 
diagnosis.  The separation examination is normal.  The 
evidence in the file shows that the first diagnosis of 
peripheral neuropathy wasn't until 2001, almost 30 years 
after the veteran left service.  There is no medical evidence 
in the record to suggest that peripheral neuropathy of any 
type was manifested in service or within a year of the 
veteran's last in-service exposure to herbicides.  Therefore, 
presumptive service connection is not warranted.  38 U.S.C.A. 
§ 1116;38 C.F.R. § 3.307, 3.309 (2005).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for peripheral 
neuropathy by presenting competent evidence suggesting that 
the disability was caused by inservice Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

There is no medical evidence in the claims folder that 
suggests a link between the veteran's peripheral neuropathy 
and his military service.  In fact, the VA examination in 
March 2003 was unable to determine the etiology of his 
peripheral neuropathy.  The veteran underwent a second VA 
examination in June 2003.  The examiner diagnosed the veteran 
with a bilateral peripheral neuropathy in the lower 
extremities in a stocking distribution, possibly beginning in 
the upper extremities in a glove distribution.  The examiner 
noted that it was possible that it was at least as likely as 
not that the neuropathy was related to service, however the 
examiner also noted that the complaints did not originate 
until about 2000, and the examiner noted that it is possible 
that the veteran's use of alcohol had contributed to his 
symptoms.  The Board finds that this does not constitute a 
finding that the veteran's peripheral neuropathy is related 
to service.  The examiner stated his finding in terms of a 
possibility, however service connection cannot be based on 
mere speculation.  See 38 C.F.R. § 3.102 (2004).  The Board 
acknowledges the veteran's belief that his peripheral 
neuropathy is related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the clear preponderance of competent 
evidence is 
against a finding that service connection is warranted for 
the veteran's peripheral neuropathy of the upper and lower 
extremities.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as due to exposure 
to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as due to exposure 
to herbicides, is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


